Earl Warren: (Inaudible)
Roger G. Connor: Your Honor --
Earl Warren: What basis do they do it on -- do they agree? If they agree why -- that's first of all I -- take your time.
Roger G. Connor: Your Honor, as far as I can discover from reading those cases, they speak very little of a victim. They speak more in terms of this being the kind of an offense which does not come within the exception because the offense is violated with the marital relationship. And they speak more in those terms as I read those cases.
Earl Warren: Well, what -- what authorities of this Court that they go back to in -- in deciding it on that theory?
Roger G. Connor: I don't believe there are any authorities of -- of this Court on that question except the general ones, construing the Mann Act and saying that the purpose of this is to strike was commercialized vice even though the constitutional basis for its enactment is the commerce power.
Earl Warren: Well --
Roger G. Connor: They go on that rationale. They also, in those lower courts -- lower federal court cases, utilized decisions of state courts and the English courts which deal with this privilege and the exception to it. We are urging this Court to do the same thing.
Earl Warren: In the state courts they -- they do it very wisely by statute, do they not?
Roger G. Connor: That is correct Your Honor. But most of the statutes are declaratory to the common law in this respect, and stated in those terms, the courts there presented with virtually the same question that this Court is. Petitioner cited a line of statutory rape cases and also in a case which involves a husband procuring an abortion for his wife. The state courts and many of those instances have said that where the wife does not want to testify then against the husband, that it comes within the privilege and not the exception. On the other hand, we have cited the line of cases in our brief where -- where the husband has committed assaults against the wife and the courts have there held that it does come within the exception. And the English court noted that if she's not within the exception, then she's compellable like any other witness.
William J. Brennan, Jr.: We gather -- through any of the federal courts ruling, the Mann Act cases make any effort to distinguish the statutory rape cases?
Roger G. Connor: No, not to my knowledge. I -- I believe in one of them, they are mentioned but rejected. Most of them don't -- don't seem to dwell on to any extent. The holdings of these courts below were all tied to the Mann Act and the purposes of it, and we believe that the adoption of this by the Court in this case will result in effectuating the purposes of the Mann Act, that that will be the pragmatic effect and that the overturning of this line of doctrine in the courts below will result in a frustration of the purposes of Congress as expressed in the Mann Act. We're not asking for the extension of something which is deleterious to the marital privilege. We are asking that the privilege be enforced in its proper spirit, that that is exception to the privilege not be allowed in this kind of case, because the -- allowing the exception here would not be consonant with the purposes of Congress in the Mann Act nor even with the public policies that underlie the privilege.
Charles E. Whittaker: (Inaudible)
Roger G. Connor: In what respect Your Honor?
Charles E. Whittaker: (Inaudible) under the exception, that could be here the victim or, as I would say it, the offense must be one against her?
Roger G. Connor: Yes, that is the rationale of the exception.
Charles E. Whittaker: But does that apply to (Inaudible) Mann Act not to accept (Inaudible)
Roger G. Connor: That is correct, Your Honor.
Charles E. Whittaker: Now, would that be -- that's against her, wouldn't that be?
Roger G. Connor: I believe that some courts have held it to be.
Charles E. Whittaker: Yes.
Roger G. Connor: But in this case, we are not asking this Court to construe the precise scope of the exception in all of its possible applications. We are only concerned with the application of it to a Mann Act case.
Charles E. Whittaker: But if we apply to Mann Act case, it might be -- would it apply then rationally to all cases?
Roger G. Connor: Not necessarily. That would remain for determination in particular cases as they arose. And it's important to point out to the Court that so far there has been no great extension of this principle to other than the Mann Act cases and the courts below. None that is apparent from the research which we've done. Some courts, I believe, have held that defrauding of the wife comes within the exception. Others perhaps have held not. There are many other close cases such as where the husband commits a sexual offense against the child of the parties or against the stepchild or something like that. Again, we have something rather violative of the marital relationship but many courts would say that it is not directly enough involved and would still say that the privilege applied. We're saying that here in the Mann Act case, we have a different situation, because in addition to the rationale of the rules, we have the policy of Congress coming into play, that the consent of the woman is immaterial in the commission of the offense, and that making the evidentiary rule accord with that will best effectuate that congressional purpose.
Speaker: Being an exception does not overrule (Inaudible)
Roger G. Connor: Beyond what Your Honor?
Speaker: Sex crime.
Roger G. Connor: Yes, they have. They have Your Honor. That, in brief, is our argument unless the Court has other questions, I will conclude now. Thank you.
Speaker: Thank you, Mr. Connor. Mr. Okrand.
Fred Okrand: Mr. Chief Justice, may it please the Court. I would like to direct my remarks at first to some things that Mr. Connor said. He opened the -- opened his argument by suggesting to this Court, I think, that the marital privilege which is before this Court is a very small matter. It isn't very important. And so if you whittle away at this privilege, the Court will not have done very much, because it's important to get convictions. This is as I viewed Mr. Connor's opening remarks. Well, I suggest to the Court that every privilege has the effect that the Government Counsel has suggested to this one and that the marital privilege is a very important privilege. It isn't one that someone has thought up yesterday or the day before. It's at least 300 years old. And as Rule 26 says, it should take a lot of reason and a lot of experience before it's overturned. And Mr. Connor made some rather important remarks, I think, when he told the Court that the Government has never felt it necessary to go to Congress to get a change in the rule. This, it seems to me, is significant. The Mann Act was passed in 1910, that's 50 years ago. And the Government has never yet felt itself hampered in Mann Act prosecutions certainly involving the facts of this case.
Potter Stewart: Now isn't it true that there was no reason for the Government to feel itself hampered because with one District Court exception, every one of the federal courts has permitted the wife to testify.
Fred Okrand: All right. That's only partly true, Mr. Justice Stewart. Every single case which has permitted the wife to testify has been a true case of a wife being transported which is not the fact at this case. And every -- every cases involved the permission of the wife to testify. That is if the wife wants to testify. That is not the fact of this case. This case --
Tom C. Clark: You say every one of them --
Fred Okrand: Every one of them.
Tom C. Clark: -- the -- the wife will willingly testify.
Fred Okrand: That's correct. Now, so we don't have -- so those cases which Your Honor or -- or Mr. Justice Brennan asked or Mr. Justice Clark whether they would be overruled by a reversal of this case do not apply.
Potter Stewart: Now, we would have to overrule the Hawkins case in order to make a distinction between permission and compulsion for the testimony --
Fred Okrand: If you made that distinction --
Potter Stewart: (Inaudible)
Fred Okrand: Yes. But may I suggest to Your Honor that that is again not the facts of this case because as we -- as we urge, this is not a wife and, so it doesn't fall within the -- the Hawkins case at all. That is -- doesn't fall within the exception which the Government is -- is arguing for and if she is not a wife, that disposes off this case.
Potter Stewart: It certainly does. The whole certiorari was granted on the basis that this had something to do with her being a wife.
Fred Okrand: No. No, I -- perhaps I didn't make myself understood. If she was not a wife at the time of the event which is the fact of this case not that she was not a wife at the time of the testimony. And we say if she's not a wife at the time of the event, then the exception cannot come into play because of the very rationale of allowing the wife to testify, is that if there was an offense against her. Which brings me to another point and that is and I may touch a little bit about what Mr. Justice Stewart said. This will not violate the policy which was sought to be affected by the Mann Act. In alleged -- in the House report which was -- which is referred to in the Government's brief at page 10, the Congress said, the -- the majority said, that the minority didn't want to pass the bill all together. The majority said that the legislation does not attempt to regulate the practice of voluntary prostitution but aimed solely to prevent panderers and procurers from compelling thousands of women and girls against their will and desire to enter and continue in the life of prostitution. Now, this case doesn't have anything to do with the policy that Congress is trying to effectuate by the passage of the manner. This is not a case of a wife being compelled. It's certainly a case of voluntariness that the record means what -- what it says. And one further point, Your Honor --
Potter Stewart: Surely not you're -- you're not telling us that this was not a violation of the Mann Act if -- if this transportation did take place, are you?
Fred Okrand: Oh no. No, we're not saying it's not a violation of the Mann Act, but we're saying that allowing the marital privilege will not violate any policy that the Mann Act sought to prevent, because it isn't -- it isn't -- if you see the Mann Act Your Honor, if we read -- if I read the congressional history correctly, it was designed to reach this widespread traffic, these -- these syndicates which have been growing out, this commercialized vice to use the term of Mr. Connor, businesses. And the report showed that one man made $102,000 a year or something in 1908. That isn't this case here. Now, one further statement in the -- in history is important, I think, to answer Mr. Justice Stewart's question as to what marital relation we have to preserve here. In a report, the majority said, its victims, meaning the wife slave victims, are those women and girls who have given a fair chance within all human probability have been good wives and mothers and useful citizens. Now, I -- we suggest to the Court that under the facts of this case where there was an offense before the marriage, but where there has been a marriage and the wife seeks to preserve that marriage, that this Court ought not without some substantial showing of some kind which is not brought before this Court overturned the -- the long historical marital privilege.
Speaker: (Inaudible) underlying that theory -- theory is primarily (Inaudible)
Fred Okrand: No.
Speaker: You don't.
Fred Okrand: We don't -- we don't suggest that there's a condonation. First of all condonation means that he hasn't -- he couldn't be prosecuted, I suppose, for the crime. It isn't -- the word “condonation” or “condone” isn't a good word, if I may suggest, Mr. Justice Harlan. What we're saying is by marrying him she's trying to lead a good life which the Congress wanted her to do. And that if this Court says that she must testify against him over her protest that the marriage which he has finally sought will be broken up and -- and the very policy that Congress wanted to effectuate will be defeated. If I may --
Earl Warren: Mr. Okrand, is there anything in the congressional record to -- to indicate why in the case of the importing women into this country Congress provided that or gave -- gave the wife the right to testify and then under the Mann Act they did not.
Fred Okrand: Did not. I have not read the congressional record -- the congressional history concerning the polygamy statute or the alien statute, so I don't know why they put it in that statute. I haven't read most of what I've been able to find at the congressional record on this statute. And this statute says nothing about Congress trying to do away with any marital privilege. I did find in the -- one of the appendices or exhibits to the report of the Act, of the Mann Act bill, that there was a comment by the Secretary of Commerce and Labor where there was a the report by the Secretary of Commerce and Labor referring to aliens in which he said that the traffic of aliens into the country for prostitution that some prosecutions will be hampered in those offenses because some of the women were marrying some of the men and becoming United States citizens under the law at that time, the wife by marrying became a citizen. And therefore, the sanction of deportation could not be used against them. And the Secretary of Commerce had suggested that some change should be made in the naturalization law so that a woman of bad moral character who married a man could not become a citizen. And that indeed is what was done later on. And -- and of course also as we know in 1917, they passed a law in permitting wives to testify against husbands in cases involving alien importation. But why they did it in the alien cases and why they did not do it in the Mann Act case, I just -- just don't know the answer to. There's one factual statement in the -- the beginning of Mr. Rissman's argument that I think there's some confusion about. I -- I believe one of the justices asked Mr. Rissman if the record shows that Mrs. Wyatt married after the indictment in this case. I don't think the record shows that. I -- I don't think it shows when they were married except that they were married after the offense. That I think the record is very clear on and we must accept what the lower court -- we think we must accept what the lower court did set on. But whether it was they married after the indictment or before the indictment, I don't think the record is -- is clear on this.
Tom C. Clark: Does that make any difference?
Fred Okrand: No we don't think so. We don't think it makes any difference at all. I think --
Potter Stewart: You do think it makes a difference or it might make a difference that was before or after the offense, don't you?
Fred Okrand: It might make a difference. I -- I was going to sum up by -- by touching on that. We think that the petitioner is entitled a reversal because of the facts of this case on anyone of three factual items or -- or because there is a combination of all three. Number one, we think that because the marriage was before or was after the offense, that the marital relationship applies that there -- and that there is no exception to be applied at all because there is no offense against the wife. Number one. Number two, we think it is possible although we recognized that the Court rejected such a theory in the Hawkins case, although I shall -- also should like to point out to the Court that Congress didn't reject such a theory on the polygamy statute when they said that the wife might testify but cannot be compelled. We think that it is also possible that in the case where the wife claims the privilege and is thereby seeking to maintain the marital relationship that the Court could make a distinction on those lines. And three, we think that this is not a wife that a Mann Act prosecution, under the facts of this case, cannot properly and reasonably be brought within the term wife victim, because we don't think that the word “victim” is a correct description of what the exception was meant to cover.
Charles E. Whittaker: Suppose we reject the work victim and we use language of exception in an offense against her, is this right?
Fred Okrand: I would say no, that it is not. Certainly, under the facts of this case where there was a voluntary participation. Now, if there were a factual situation where there were true coercion and beating or whatever it maybe, which apparently was with the Mann Act was -- was designed to get at, I try might answer that question differently, but not under the facts of this case.
Felix Frankfurter: So that -- so that your answer means that admissibility would vary according to the -- to the (Inaudible) or -- the foundation made for its admissibility.
Fred Okrand: It might in that limited case, in that limited sense. Now --
Earl Warren: Whether she was charged -- whether he was charged with the Mann Act or -- or whether he was also charged with the assault.
Fred Okrand: Well no. We -- we don't -- we aren't talking about an assault situation. I don't see how it can be a voluntary consent to an assault. I -- I --
Earl Warren: But the beating is an assault, isn't it?
Fred Okrand: Beating is an assault, but I don't --
Earl Warren: That's what we're talking about.
Fred Okrand: Yes. But what the Government is trying to get is an exception curved out under the Mann Act situation.
Earl Warren: Yes. I understand that.
Fred Okrand: And I say or we say that under a Mann Act situation, in response to Mr. Justice Frankfurter's question, there might be a difference depending upon whether the wife was truly a victim in the sense of voluntarily engaging in this transportation.
Hugo L. Black: If it comes -- if it wasn't merely transportation but compulsion entering into the --
Fred Okrand: That's right.
Earl Warren: Do you think we should approach -- approach that from an individual case basis?
Fred Okrand: No. I -- I don't think the Court has to with the limited facts of this case.
Earl Warren: Well, but if we're going to open the door at all, how wide do we open it?
Fred Okrand: We're not asking the Court to open the door. That's our point.
Earl Warren: Well, but I thought you conceded that -- that we could sustain you in this case and still leave the door open for other cases where perhaps there was some coercion or something else involved in -- in the transportation.
Fred Okrand: Yes sir. If our argument that she was not a wife victim because it occurred before the marriage is not accepted, and if our -- our suggestion that there is a difference between voluntary and compelled testimony is not accepted, and then -- and the Court has only the third basis, namely that she was not a -- that she was a -- a voluntary participant in this and therefore was not an offense against her. Only in that case, would future cases be opened for -- for a factual determination. But if the Court agrees with us that because there was a marriage before the -- because there was the offense before the marriage, therefore, the whole business doesn't apply and the -- the marital privilege applies, because she is the wife now, then of course, the Court doesn't have to reach that. I wonder -- I think I made it clear that our view is that if the Court sustains us, it will not be overruling any lower court cases. Not be overruling because there are no cases which has the -- the three facts which are present in the case at bar.
Earl Warren: Would it be following any of this Court's cases that it does create an exception of the basis that the offense is the one committed against the wife.
Fred Okrand: I think I suppose the landmark case of this Court which talks about the offense against the wife is the Stein case which was a civil case in probate matter. I don't know of any case --
Tom C. Clark: Did it --
Fred Okrand: -- of this Court.
Tom C. Clark: -- did it uphold such an exception?
Fred Okrand: It said -- it said where there was an offense against the wife?
Tom C. Clark: Was -- was the evidence permitted there on that instance?
Fred Okrand: Yes. But I don't think that the Court would be following any other precedent of this Court if they held that this kind of an offense was an offense against wife.
Tom C. Clark: What was the offense against the wife?
Fred Okrand: I don't know. In the -- in the -- it was a physical offense in the Stein. What is that? Over this top --
Roger G. Connor: Dictum.
Fred Okrand: All right.
Roger G. Connor: What is that?
Fred Okrand: Mr. Connor tells me that I might be reading the Stein case is incorrect that there was no offense actually but there was just dictum. I -- I thought --
Roger G. Connor: Just what?
Fred Okrand: That it was dictum --
Roger G. Connor: That's right.
Fred Okrand: -- in the case.
Roger G. Connor: Has there been any case in which the Court has over him if you know one?
Fred Okrand: I don't know of any. So, to conclude, we -- we suggest that if the Court sustains us, it will be following long established precedence. It will not be overruling nor touching on any case that was decided by this Court and will not be overruling any of the lower federal courts.
Earl Warren: Would you mind restating again just why you believe that it will not be necessary for us to overrule any of the cases in the courts --
Fred Okrand: Lower courts.
Earl Warren: -- without going into each one.
Fred Okrand: Yes.
Earl Warren: Just a bit of that.
Fred Okrand: All the cases in the lower courts that -- that I -- I know of involved cases of offenses either against the wife while she was a wife or involved cases where the wife wanted to testify, voluntarily came before the court to testify.
Hugo L. Black: Aren't those pretty thin lines if we're going to break into the rules?
Fred Okrand: Yes, they are. I don't think you ought to break into the rule.
Charles E. Whittaker: (Inaudible)
Fred Okrand: Into -- into the privilege rule I thought Mr. Justice Black was saying.
Hugo L. Black: I'm talking about the privilege rule that is heretofore bit enforced by this Court.
Fred Okrand: That's right. As I read the Hawkins case and the cases before, this Court has upheld the marital privilege. I thought it was an important one to uphold and has refused to allowing those in it. And so we think this is not the case to -- to start. Thank you very much.